          Case 3:19-cv-00052-LRH-CBC Document 1 Filed 01/31/19 Page 1 of 3



1

2    MICHAEL P. LOWRY, ESQ.
     Nevada Bar No. 10666
3    E-mail: Michael.Lowry@wilsonelser.com
     JONATHAN C. PATTILLO, ESQ.
4    Nevada Bar No. 13929
     E-mail: Jonathan.Pattillo@wilsonelser.com
5    300 South 4th Street, 11th Floor
     Las Vegas, NV 89101-6014
6    Tel: 702.727.1400/Fax: 702.727.1401
     Attorneys for Joseph P. Hollingshead; Gardner Trucking, Inc.
7
                                   UNITED STATES DISTRICT COURT
8
                                           DISTRICT OF NEVADA
9
     KELLY D. STEPHENSON, an individual; and                   Case No.: 2:19-cv-52
10   CHRISTINE STEPHENSON, an individual,
                                                               Joseph P. Hollingshead and Gardner
11             Plaintiffs,                                     Trucking, Inc.’s Petition for Removal
12       vs.
13   GARDNER TRUCKING, INC., a California
     corporation; GARDNER TRUCKING, INC., a
14   Nevada corporation; JOSEPH P. HOLLINGSHEAD,
     an individual; and DOES 1 THROUGH 50,
15   inclusive,
16             Defendants.
17             Joseph P. Hollingshead and Gardner Trucking, Inc. petition to remove this case to the
18   United States District Court for the District of Nevada from the Ninth Judicial District Court for
19   the State of Nevada. This petition for removal is signed per Rule 11.
20             Removal is appropriate per 28 U.S.C. § 1441 because diversity jurisdiction is present per
21   28 U.S.C. 1332. Plaintiffs Kelly D. Stephenson and Christine Stephenson allege they are residents
22   of Nevada.1 Gardner Trucking, Inc. is a California corporation with its principal place of business
23   in California. Its answer admitted that Mr. Hollingshead, a California resident, was within the
24   course and scope of employment with it when the accident at issue occurred. Gardner Trucking,
25   Inc., a Nevada corporation, had no role in this matter and was voluntarily dismissed on January
26   22, 2019. This petition for removal was filed within 30 days of complete diversity being created.
27

28
     1
         ECF No. 001-2 at ¶ 2.
       Case 3:19-cv-00052-LRH-CBC Document 1 Filed 01/31/19 Page 2 of 3




1             On December 17, 2018 Plaintiffs indicated the past medical damages that Mr. Stephenson

2    claims are related to this accident are at least $108,274.00. The amount in controversy exceeds

3    $75,000.

4             Attached are copies of all process, pleadings, and orders served upon Defendants in state

5    court.

6             DATED this 31st day of January, 2019.

7

8
9                                                 /s/ Michael P. Lowry
                                            BY:
10                                                MICHAEL P. LOWRY
                                                  Nevada Bar No. 10666
11                                                300 South 4th Street, 11th Floor
                                                  Las Vegas, NV 89101-6014
12                                                Tel: 702.727.1400/Fax: 702.727.1401
                                                  Attorneys for Joseph P. Hollingshead; Gardner
13                                                Trucking, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -2-
       Case 3:19-cv-00052-LRH-CBC Document 1 Filed 01/31/19 Page 3 of 3




1                                    CERTIFICATE OF SERVICE

2          Pursuant to NRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman &
3    Dicker LLP, and that on January 31, 2019, I served Joseph P. Hollingshead and Gardner
4    Trucking, Inc.’s Petition for Removal as follows:
5                 via electronic means by operation of the Court’s electronic filing system, upon each
6                 party in this case who is registered as an electronic case filing user with the Clerk;

7                 by placing same to be deposited for mailing in the United States Mail, in a sealed
                  envelope upon which first class postage was prepaid in Las Vegas, Nevada;
8
9    Gene M. Kaufmann
     Sullivan Law, P.C.
10   1625 State Route 88, #401
     Minden, NV 89423
11   Attorneys for Kelly D. Stevenson;
     Christine Stephenson
12

13                                              /s/M ic hae lP .L owry
                                         BY:
14                                             An Employee of
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -3-
